                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AMICA MUTUAL INSURANCE CO.
     Plaintiff,
                                                           CIVIL ACTION
       v.                                                  NO. 18-1613

ANITA DAS; SUNUNTA C. DAS; and,
INDRAJ. DAS
     Defendants.
                                                                                    FILED
                                                                                   DEC O7 2018

                                           ORDER

       AND NOW, this 6th day of December, 2018, upon consideration of Plaintiffs Motion to

Dismiss for Failure to State a Claim (ECF No. 8) and Defendants' Response thereto (ECF No.

9), it is hereby ORDERED that said Motion is GRANTED in accordance with this Court's

accompanying Memorandum.

       It is further ORDERED that on or before December 27, 2018, Plaintiff shall file an

Second Amended Counterclaim for bad faith and punitive damages. In the event Plaintiff elects

not to do so, said claims shall be deemed DISMISSED with prejudice.



                                                                  BY THE COURT:
